Citation Nr: 0111334	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  96-46 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from July 1943 to April 
1946.

This appeal is from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO found that new and material 
evidence had not been presented or secured to reopen a 
previously disallowed claim for service connection for a 
psychiatric disorder.

The Board of Veterans' Appeals remanded this case in March 
1998 and again in May 1999 for the RO to develop potentially 
new and material evidence to reopen the veteran's claim.  The 
RO returned the case to the Board in July 2000.  
Subsequently, in November 2000, new legislation prescribed 
VA's duty to assist claimants for VA benefits to obtain 
information and evidence in support of claims in greater 
detail than those duties had been previously.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This decision, after summarizing pertinent 
factual background, will address the application of the new 
law in this case and then whether VA must reopen the 
veteran's claim.

The veteran has apparently raised claims not at issue in this 
appeal.  Several of these have been disallowed previously and 
apparently constitute claims to reopen the prior 
disallowance.  The formal application for benefits of March 
1991 raised claims for acne, ankle fractures, 
gastroenteritis, and colitis.  In March 1991 and January 
1992, he apparently raised a claim based on exposure to 
ionizing radiation in Japan.  VA denied service connection 
for the right ankle in February 1951.  In April 1994, he 
again submitted a claim for acne and for conjunctivitis.  The 
RO denied the claim for acne in November 1991 for failure to 
prosecute.  An April 1994 letter from the RO to the veteran 
requested evidence in support of the claim for 
conjunctivitis.  The January 1995 NOD in the instant appeal 
also raised a claim for vision.  (VA denied service 
connection for refractive error in November 1950.)  In August 
1995 he stated a claim for "ear" (he is currently 
noncompensably service connected for otitis externa) and 
conjunctivitis.  In February 1999 he reiterated assertions 
that conjunctivitis is service connected.  In June 1999, he 
claimed service connection for arthritis.  These matters are 
not in appellate status.  They are referred to determine the 
procedural posture of each and for any other appropriate 
action.

A claim of entitlement to service connection for bronchitis 
is the subject of the remand herein.

FINDINGS OF FACT

1.  VA disallowed a claim for service connection for an 
acquired psychiatric disorder in March 1979 and notified the 
veteran of the disallowance and of his appellate rights in a 
letter dated March 26, 1979.

2.  The appellant did not initiate appeal from the March 1979 
disallowance within one year after the date of the letter 
notifying him of the disallowance.

3.  VA has made diligent search for evidence from numerous 
sources that the veteran has identified.

4.  The veteran has directed VA to cease action to obtain 
further evidence in support of his claim to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.

5.  Evidence presented or secured since March 1979 in support 
of a claim to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is not new, 
or is cumulative of evidence previously of record, or is new 
and has no bearing on the question whether the veteran 
suffered incurrence or aggravation in service of an acquired 
psychiatric disorder.



CONCLUSIONS OF LAW

1.  The rating decision of March 1979 denying service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA obtained the veteran's service medical records in August 
1946 and November 1950.  Service medical records, including 
entrance and separation examination reports are silent for 
complaint, treatment or diagnosis of psychiatric disorder.

VA medical, administrative and adjudicatory documents from 
July 1946 to February 1978 are negative for evidence of 
treatment, correspondence, or adjudication related to a 
psychiatric disorder.  July 1946 records from Clinica 
Betances, Mayaguez, Puerto Rico, reveal the veteran's 
treatment for bronchitis for several days until he was 
entered a VA hospital for further treatment of bronchitis.  A 
July 1946 VA examination report during hospitalization for 
bronchitis was negative for psychiatric finding.  A July 1946 
VA hospital record showed the veteran's discharge for 
disciplinary reasons without notation of specific detail.

A July 1950 vocational evaluation, apparently related to the 
veteran's participation in a vocational rehabilitation 
program, included psychometric evaluation of cognitive 
function; no element of the report addressed psychopathology.  
On VA examination in February 1951, the veteran made no 
complaint of psychiatric symptoms or problems.  An October 
1968 rating decision denied service connection for a right 
ankle disability.  A November 1968 notice of the rating to 
the veteran referenced outpatient records from the Brooklyn 
VA Outpatient Clinic (VAOPC) as immaterial to his claim.  
(The referenced treatment records are not now of record.)

In February 1978 the veteran filed a formal application for 
VA disability compensation or pension benefits.  He listed 
"nerves" among his disabling conditions, indicating onset 
in 1976.  He also stated that the claim was for compensation 
for any conditions shown in his service medical records.  He 
did not allege any psychiatric treatment during or since 
service.

On VA examination in March 1978, the veteran complained of 
dizziness, which he reported began with his only airplane 
flight.  He reported feeling nervous most of his life, which 
he also attributed to the airplane flight, about 22 years 
previously.  The diagnosis was anxiety.

In May 1978, the RO disallowed pension benefits, making no 
affirmative adjudication of service connection, and listing 
anxiety on the rating decision as not service-connected.  A 
May 1978 letter notifying the veteran of the decision 
addressed only the disallowance of pension benefits.

In November 1978, the veteran filed a statement reporting his 
condition was worse and requesting a VA examination to reopen 
his claim for disability benefits.

On VA examination to determine entitlement to pension 
benefits at the Miami VA Medical Center (VAMC) of December 
1978, the veteran complained of extreme nervousness.  He 
reported that about 1943, he felt quite worried about going 
overseas.  He reported having an anxiety episode in service 
and that he felt his physical problems were coupled with 
anxiety.  He reported that after being out of a New York VA 
hospital, he went as an outpatient on 7th Avenue for nervous 
problems.  He did not report the date or reason for the VA 
hospital treatment or the date of the 7th Avenue outpatient 
treatment.  He reported that he was last treated by Dr. 
Sanchez, who felt he should see a psychiatrist.  On 
completion of the clinical interview and mental status 
examination, the December 1978 psychiatric examiner diagnosed 
anxiety reaction.  The examiner commented that he could not 
tell whether the anxiety reaction was service connected, but 
"based on his history if it did occur while he was in the 
service, then this is considered service connected."

In March 1979, the veteran submitted a statement reporting 
that he "inherited" a nervous condition in the Army.  He 
asserted that this and other conditions were all service 
connected.  He requested the RO to inform him of his 
percentage disability.

The RO disallowed service connection for a nervous condition 
in March 1979.  In a letter of March 26, 1979, the RO 
informed the veteran of the disallowance of his "reopened 
claim."  The notice also informed him that he should submit 
statements from doctors who examined or treated him in 
service, or persons who served with him and could testify 
about his claimed conditions from their own experience.

A December 1990 VA form apparently indicating a request by 
the Mayaguez, Puerto Rico VAOPC to the Miami VAMC for 
transfer of medical records bears a notation indicating that 
Miami VAMC had no record of the veteran as a patient.

In March 1991, the veteran filed an application for VA 
disability compensation or pension benefits, citing a mental 
disorder among others for which he sought benefits.  He 
reported treatment in "Puerto Rico, Aruba" in 1943 and in 
"Aruba, Japan" in 1945.  He listed VA and private treating 
physicians and facilities from 1969 to, apparently, the 
present, mostly without associating specific maladies with 
specific health care providers.  He did note Dr. Espinosa 
(telephone number provided) to be a psychiatrist.  With the 
claim, he submitted a copy of the November 1968 notice of 
disallowance letter and a copy of a February 1969 letter from 
Brooklyn VAOPC informing him that his application for 
hospital treatment or domiciliary care had been disapproved 
because medical findings did not indicate that 
hospitalization was required.  The basis of the application 
for hospital treatment was not stated.  The veteran also 
submitted a copy of an appointment reminder for "April 10" 
from U.S. Public Health Service (USPHS) Outpatient Clinic.  
The reminder identified the doctor but not the reason for the 
appointment.  An undated list of exhibits, apparently related 
to a February 1978 claim for social security benefits granted 
in April 1978, listed medical history and disability reports 
(provenance unattributed), dated February and March 1978; 
VAOPC records dated February to April 1978; consultative 
report of R. Wolfson, M.D., dated February 1978; and other 
non-medical reports.

In a March 1991 letter, the RO asked the veteran to submit 
medical evidence in support of his claim.  In a November 1991 
letter, the RO informed the veteran that his March 1991 claim 
was denied for failure to prosecute it, because he did not 
submit the requested evidence.  The RO informed him he could 
submit evidence on the current claim until March 1992.

In September 1991, Miami VAMC requested the RO to provide 
information about the veteran.  The reason for the request is 
not of record.

In April 1994, the veteran submitted a formal application for 
VA disability compensation or pension benefits, in pertinent 
part for a psychiatric disorder.  By letter of April 1994, 
the RO notified the veteran it had denied his claim.  The RO 
informed the veteran of the prior denial of May 1978 from 
which he had had one year to appeal.  The letter stated the 
prior disallowance had been because the evidence of record 
did not show the claimed condition.  The letter informed the 
veteran of the requirement that he submit new and material 
evidence to reopen the claim.

In May 1994, the veteran reported that he did not have any 
evidence not shown already.  He reported the following 
treatment: 1945, Japan, hospitals at Sendai and at Osaka; 
1946, Dr. Ramirez's VA clinic, Puerto Rico; 1955, New York 
Hospital; 1968, Brooklyn VAOPC; 1977, Orlando VAOPC; and 
1991, Mayaguez VAOPC.  He reported that he could not remember 
doctors' names, but that they were all in New York, and he 
had already sent first names.

In June 1994, the veteran submitted an undated letter from a 
New York office of the U.S. General Services Administration 
instructing him to report to the USPHS for examination for 
fitness for continued employment.  The examination related to 
bronchitis.  He listed past health care providers and the 
dates of service.  Those not previously reported were as 
follows: 1973 to 1976, Mt. Sinai Hospital; 1974, 
Dr. Ambinder; 1991, Dr. J. Cruz or Dr. B. Mending; and 1992, 
Miami VAMC.  He submitted authorization for release of 
information by a VA physician for treatment in 1991.

Letters from the RO of June 1994 requested medical records 
from Southern University Clinical Center and Coastal Internal 
Medicine Association of Miami Beach.  Another June 1994 
letter notified the veteran of those requests, as he had 
authorized, and informed him that the ultimate responsibility 
for submitting evidence in support of his claim was his.  In 
June 1994, the RO also requested medical records from Miami 
and Rio Piedra VAMCs.

VA outpatient records of February 1989 to April 1991 include 
notation of psychiatric treatment for anxiety with depressive 
features in August 1990 and for anxiety in September 1990.  
The former note attributed the veteran's symptoms to events 
since 1985, primarily marital problems.  An illegible 
progress note of December 1990 bears the rubber stamp 
impression "Luis A. Torres Zayas, M.D."

In October 1994, the RO denied the reopening of the veteran's 
claim.  In his March 1995 substantive appeal, the veteran 
reported that, during 30 or 40 days on a troop transport to 
Japan, he was unable to achieve "any evacuation from [his] 
body" with other people around, and "that situation 
conflict [his] system" up to today.  He reported he also 
could not attend church because he could not tolerate being 
around people.  He listed medical care providers from service 
to the present, some dates of treatment, and some reasons for 
treatment as follows:  1945, two Army facilities in Japan for 
bronchial attack; 1946, Mayaguez VAOPC for bronchial attack; 
1956, New York Hospital for anxiety or nervous analysis; Dr. 
Ambinder, diagnosis "very nervous person"; Drs. Siegel, 
Miller, Acosta Velarde; Brooklyn, Mayaguez and Orlando 
VAOPCs; Gainesville and Miami VAMCs; 1982, Dr. Espinosa, 
evaluation anxiety; Dr. Luis De La Torre, 1979, at Miami 
VAMC, and 1993, for State Rehabilitation, Florida.

Subsequently in March 1995, the veteran reported three 
appointments with B. Sherry, Ph.D., Clinical Psychotherapist, 
on referral by Dr. Saferstain of Humana H.M.O.  He reported 
that every time he requested to see a neurologist, "they 
send me to a psychiatrist," which he stated happened at the 
veteran clinics also.  In August 1995, the veteran reported 
having seen three or four psychiatrists, including Dr. De La 
Torre in the past year, and others at Miami VAMC in 1993 and 
at Mayaguez VAOPC in 1991.

The Board remanded the case in March 1998 for the RO to 
develop additional evidence including information on the 
reason for the veteran's 1947 disciplinary discharge from a 
VA hospital, records of treatment mentioned in the December 
1978 VA examination report, service medical records of 
alleged treatment of anxiety in service, records of the USPHS 
and VA treatment mentioned in the veteran's March 1991 claim, 
records of treatment mentioned in the veteran's April, May, 
and June 1994 statements, records from the list of health 
care providers in the veteran's undated response to a March 
1995 RO development letter, in his substantive appeal, and in 
his August 1995 statement.  The Board's instructions included 
to (1) contact the veteran and request that he identify all 
physicians or facilities from which he received treatment for 
anxiety or nervousness prior to, during and subsequent to 
service, and to attempt to obtain any records the veteran 
authorized VA to obtain; (2) obtain any additional service 
medical records from any available source, including sick 
slips and administrative/personnel records.

By letter of April 1998, the RO asked the veteran to identify 
all physicians and facilities from which he had received 
treatment for anxiety or nervousness prior to, during, and 
subsequent to service and to provide releases to permit VA to 
request records of treatment for anxiety or nervousness.  The 
RO furnished the veteran forms to authorize the release of 
information.

In April and May 1998, the veteran provided signed 
authorizations for release of information as follows: by Dr. 
De La Torre (without an address and with reference to past 
treatment by him at Miami VAMC and with a business card for 
another VA physician attached); by Miami VAMC (without 
requested dates and with a note declaring his inability to 
remember the names of deceased doctors, that his records were 
lost in the St. Louis fire [at National Personnel Records 
Center], and that the VA hospital has all examination records 
since the 1950s); blank (with reference to a VA oncologist 
and a VA cardiologist and instruction to proceed with just 
the evidence he sent before); by Mayaguez VAOPC, Dr. Camacho, 
who referred him to a psychologist; by New York Hospital (he 
could not remember the doctor's name, but he was referred by 
his then-employer, the Federal Reserve Bank of New York).

In May 1998, the RO requested records from Mayaguez VAOPC and 
Miami VAMC.  The RO also mailed letters to New York Hospital, 
at the address the veteran had provided, to USPHS Outpatient 
Clinic in New York, and to Dr. Sherry.  Another May 1998 
letter asked the veteran to complete the provided 
authorization for release of information forms if he wished 
the RO to seek records from Drs. Fayad, Schnur and Valleja, 
who he had previously mentioned.

VA outpatient records of July and August 1997 from Miami VAMC 
show that on psychiatric evaluation in July 1997, the veteran 
reported lifelong nervousness and the onset of depressive 
symptoms about 1970 when he relocated to New York from Puerto 
Rico.  He reported consulting a psychiatrist at Brooklyn VAMC 
about 1970 after the onset of increased anxiety.  He reported 
recent treatment by Dr. Sherry.  He reported alcohol abuse in 
service, which he quit 12 year ago, and his 1985 divorce, 
which affected him deeply.  He reported sensations of 
suddenly increased anxiety and having "spiritual 
imaginings."  He also reported seeing bad spirits, such as a 
Cyclops-looking figure, which he said were not 
hallucinations, because he knew they were not real.  Upon 
completion of clinical interview, the examiner's diagnoses 
were generalized anxiety with panic attacks and dysthymic 
disorder, adult onset, rule out underlying psychotic process.

By letter of June 1998, the RO requested the veteran to 
provide another address for New York Hospital, because the 
United States Postal Service (USPS) had returned its letter 
to the address provided as to an unknown address.  Also in 
June 1998, the NPRC responded to the RO's request for 
additional service records by indicating there were none, 
including none among abstracts of World War II Army hospital 
admissions kept by the Office of the Surgeon General.  The RO 
provided the veteran a form with which to report his service 
unit and relevant dates and places to enable a National 
Archives search for service records through alternative 
sources.  The RO requested information from the Federal 
Reserve Bank of New York, and informed the veteran of that 
request and of his ultimate responsibility to provide 
records.  The RO also sought VA treatment records from San 
Juan VAMC.

In July 1998, San Juan VAMC reported a negative search for 
records, and the RO followed up with a request to Ponce, 
Puerto Rico, VAOPC.  Also in July 1998, the RO received an 
apparently negative response from USPHS Outpatient Clinic in 
New York City and from the Federal Reserve Bank of New York, 
which reported its employment of the veteran in 1959 and its 
policy of destroying employee medical records six years after 
termination of employment.

In September 1998, NPRC reported to the RO that it needed the 
month or season of treatment and complete organizational 
assignment at times of treatment to enable a further search 
for service records.

According to an October 1998 RO memorandum of a telephone 
conversation, Ponce VAOPC reported that outpatient records on 
the veteran might have been sent to Massachusetts.  A January 
1999 notation of a conversation with Mayaguez VAOPC 
referenced the clinics negative response of July 1997 
regarding records on the veteran.  In July 1999, Mayaguez 
VAOPC reported a negative response from National Archives and 
Records Administration (NARA).

In a January 1999 letter, the veteran stated, "[E]nd my 
claim now[,] one way or the other, negative or positive 
. . ..  Do not ask me anymore for more evidence.  Send 
whatever you have to the Board on [sic] Washington."

The Board remanded the case to the RO in May 1999 for 
incomplete execution of the instructions in the March 1998 
remand.  The Board determined that the RO had overlooked 
notification of possible evidence in the file and referenced 
in the previous remand and had failed to perform the 
instructions of the prior remand.  The Board ordered the RO 
to attempt to obtain the records identified in the remand, 
citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (when a 
remand by the Board orders certain action, the claimant has a 
right to VA performance of that action).

In November 1999, the RO requested records from Dr. De La 
Torre at the address provided and from Brooklyn VAOPC for 
1970, Orlando VAOPC for 1977, and Miami VAMC for 1978, and 
informed the veteran of each.  The RO also asked the veteran 
to complete authorizations for release of information from 
Drs. Sherry and Espinosa.  The veteran responded in November 
1999 that Dr. Sherry had moved and that VA knew where but 
would not tell him.  Also in November 1999, the USPS returned 
the RO's letter to Dr. De La Torre, and Orlando and Tampa 
VAOPCs reported having no records on the veteran.

In another November 1999 statement, the veteran reported that 
Dr. De La Torre was dead, but the doctor treated him at Miami 
VAMC about 15 years ago.  He stated, "I can not give any 
more references, close the case."

In December 1999, Miami VAMC reported that it had no records 
on the veteran for 1978.  The VAMC referred the RO to New 
York and Orlando.  Brooklyn VAOPC reported having no records 
on the veteran.  Dr. Espinosa reported having no records on 
the veteran.

In a March 2000 statement, the veteran declared, "CLOSE 
CLAIM," and "Please go ahead and end this matter."  By 
telephone conversation with the RO in May 2000, he explained 
that he had not meant to withdraw his claim, but that he 
wanted to proceed without additional evidence.  He confirmed 
the conversation in a letter of June 2000.

A May 2000 statement from Dr. Sherry reported that she saw 
the veteran twice in February 1997 for complaints of chronic 
depression with dizziness in the morning.  She recommended 
anti-depressant medication and referred him back to his 
primary physician.

In July 2000, the RO issued a supplemental statement of the 
case (SSOC) and notified the veteran of the transfer of his 
claims file to the Board for appellate review.  In July 2000, 
the RO also requested medical records from Bedford, Boston, 
and Brockton, Massachusetts VAMCs.  There is no record of a 
response from any of these facilities.

In August 2000, the Social Security Administration responded 
to a July 2000 VA request for medical records pertaining to 
the veteran's receipt of SSA disability benefits.  The SSA 
reported that the veteran currently received retirement not 
disability benefits, and it had no medical records pertinent 
to the veteran.  The RO forwarded the SSA response to the 
Board in October 2000.

In July and December 2000, the veteran submitted information 
directly to the Board.  The documents submitted by the 
veteran consisted of various copies or originals of letters 
of notification of various rating actions, development 
efforts, appointments, denials of requests for 
hospitalization, and appointment slips.  They included 
medical records from Miami VAMC showing November and December 
1997 work-up for gastrointestinal complaints and for possible 
metastasis of cancer in the brain.  The veteran also 
submitted a letter dated December 1946 from VA Center, San 
Juan, Puerto Rico, referring him to the Army to address 
question about his Army pay that he had addressed to VA.  He 
submitted copies of letters from Brooklyn VAOPC dated August 
1968, February 1969, and October 1970, each notifying the 
veteran that applications for hospital admission were denied.  
He submitted additional appointment slips from the USPHS 
clinic in New York indicating March 1969 follow-up 
appointments, apparently related to an orthopedic condition.  
He submitted letters from the Defense Nuclear Agency dated 
March 1991, January 1992, March 1992, and August 1995, each 
informing the veteran that he had not provided sufficient 
information to enable the DNA to track his movements or even 
confirm his service in Japan, his service records having 
apparently been destroyed in the NPRC fire of 1973.  The DNA 
however, confirmed that his description of a destroyed Osaka 
at the time he reported he was hospitalized there was 
consistent with the condition of Osaka at the close of the 
war.  It also advised him that, since he reported that he was 
in Hiroshima or Nagasaki while absent without leave (AWOL), 
he was not on official military duties while there.


II.  Analysis

A.  Duty to Assist

VA has a duty to assist claimants in the development of 
evidence in claims for VA benefits.  See generally Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [hereinafter VCAA or the Act].  This duty does 
not require VA to reopen previously denied claims unless new 
and material evidence is presented or secured.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be codified 
at 38 U.S.C. § 5103A(f)).  However, VA General Counsel has 
ruled that all provisions of the VCAA apply to claims pending 
on November 9, 2000, the effective date of the Act.  
VAOPGCPREC 11-2000.

The Veterans Benefits Administration of VA, the entity that 
made the decision from which the veteran now appeals, has 
developed procedures to apply the VCAA to applications to 
reopen previously disallowed claims that contemplate 
affording claimants the evidence gathering elements of the 
duty to assist.  See VBA Fast Letter 01-13 (Feb. 5, 2001).  
VA is also in the process of promulgating regulations to 
implement the VCAA, mandating the assistance to develop 
evidence VA will afford claimants seeking to reopen 
previously disallowed claims.  See 65 Fed. Reg. 17834, 17837-
40 (Apr. 4, 2000) (proposed regulations).  While proposed 
regulations cannot govern the outcome in this case, see 
5 U.S.C. § 553 (1994) (federal government must, with 
exceptions, publish notice of and accept public comment on 
proposed regulations prior to final implementation), the 
Board will take guidance from them.

The extensive record of development of the evidence in this 
case reveals that the RO has sought and obtained the 
requested records or a satisfactory response from each VA 
medical facility identified in the record, except for 
Gainesville VAMC, from which it apparently did not seek 
records, and the three named Massachusetts VAMCs, from which 
there is no response of record.  The veteran has not 
identified any of these facilities as providing psychiatric 
treatment.  In light of his record of repeatedly responding 
to requests for him to identify where he received psychiatric 
treatment with references to other than psychiatric treatment 
at various facilities, it is not reasonable to expect records 
from Gainesville, should any exist, to be of psychiatric 
treatment.  The suggestion that records from Puerto Rico may 
be in Massachusetts appears groundless in the absence of any 
report by the veteran of residence or treatment in 
Massachusetts that would prompt the transfer of his records 
there.

Although VA medical records are constructively of record in a 
claim adjudication when the Secretary has notice of them and 
they are reasonably to be expected to be of record, Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Board is persuaded by 
the entire course of development in this case that are no 
such records at Gainesville VAMC or in Massachusetts.

VA efforts to obtain service records have been exhaustive.  
Incidental information from the Defense Nuclear Agency 
corroborates the unavailability of service records other than 
those obtained by November 1950.  Despite evidence in the 
file that the SSA once had medical records on the veteran, 
SSA's report that it does not now renders further searches 
for them futile.  VA has discharged its duty under the VCAA 
to continue to seek federal records until it is reasonably 
certain that they do not exist or that further efforts to 
obtain those records would be futile.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (to be codified at 
38 U.S.C. § 5103A(b)(3)).

The RO has sought records from those private or non-federal 
care providers that the veteran has authorized the RO to 
obtain.  The record contains many names of physicians from 
whom the RO did not seek records, even though for many of 
those the veteran provided an address or a telephone number.  
Whereas the RO requested the veteran to authorize the release 
of information from all health care providers who gave him 
psychiatric treatment at any time, the Board infers from his 
responses that he authorized the release of all information 
he cared to or could.  The duty to assist the veteran to 
obtain medical records does not extend beyond his 
authorization of such assistance.  Id. (to be codified at 
38 U.S.C. § 5103A(b)).

The RO has informed the veteran of its requests for evidence 
and notified him of its failure to obtain certain of the 
requested evidence.  Although the RO notified the veteran 
several times of his ultimate responsibility to provide any 
evidence he wishes considered in his claim, see 38 C.F.R. 
§ 3.159(c) (2000), it appears the RO did not affirmatively 
notify the veteran of every negative response from a putative 
source of evidence.  However, the SOC and SSOCs listed the 
evidence considered.  The fact that evidence sought by the RO 
was not listed in the SOC or SSOC constitutes notice that it 
was not received, and the requirements of VCAA were met.  Id. 
(to be codified at 38 U.S.C. § 5103A(b)(2)).

However, in the circumstances of this case, the Board need 
not resolve the question whether the veteran had adequate 
notice of each failure to obtain evidence.  The veteran's 
declarations of January 1999, November 1999, March, May, and 
June 2000 obviate any arguable deficiency of compliance with 
the VCAA in this case.

The veteran repeatedly instructed the RO to cease development 
of evidence in his case and to reach a decision on the 
evidence of record.  His instructions discharged VA from any 
duty under the VCAA that might otherwise properly be deemed 
undischarged.  Likewise, those instructions constituted his 
waiver of his right to completion of any instruction 
remaining incomplete from the two remands.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (Board remand instruction 
creates a right of the veteran to VA compliance with the 
instruction).

This is not to minimize the veteran's apparent frustration 
with VA.  However, the tenor of the several statements, taken 
together, shows they were genuine instructions.  
Notwithstanding that the efforts of VA to develop his case as 
fully as possible has apparently frustrated the veteran, it 
is no remedy to compel him to suffer further indeterminate 
delay so VA may afford him a right he has waived.  The Board 
will proceed to the merits of the issue on appeal.

B.  Entitlement to Reopening

In April 1994, the RO incorrectly identified the May 1978 
rating decision denying pension benefits as the prior final 
denial of service connection for a psychiatric disorder.  
That rating decision did not consider entitlement to service 
connection.  The inclusion of anxiety on the list of 
nonservice-connected conditions on the rating sheet, a copy 
of which was not provided the veteran, did not constitute a 
disallowance of a claim for service connection.  A 
disallowance cannot become final without notice of the 
decision to the claimant.  Hauck v. Brown, 6 Vet. App. 518, 
519 (1994).

When the RO denied the appellant's claim for service 
connection for an acquired psychiatric disorder in March 
1979, and the appellant did not appeal within one year of the 
date of the letter notifying him of each denial, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.160(d) (2000); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (section 7105(c) finality also subject to 
section 5108 exception).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 1991).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since March 1979 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since March 1979 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The only new evidence relating to the alleged circumstances 
surrounding the origin of the veteran's psychiatric 
disability is his assertion that it stemmed from his 
inability to evacuate his body for 30 to 40 days while in 
service.  His assertion that he neither defecated nor 
urinated for 30 days is incredible on its face and not 
entitled to a presumption of credibility.  Justus, 3 Vet. 
App. 510.  Even if presumed credible, the veteran's 
attribution of a psychiatric diagnosis to that cause 
constitutes a medical opinion expressed by a lay person 
lacking the expertise to proffer a medical opinion as 
evidence in a claim for VA benefits.  Espiritu v. Derwinski, 
2 Vet App. 492 (1992).

The evidence the veteran has submitted comprises essentially 
proofs and offers of proof of psychiatric treatment as early 
as 1946, and thereafter.  The evidence he has submitted 
corroborates none of the assertions of psychiatric treatment.  
The single document from 1946 has nothing to do with 
psychiatric matters.  The evidence showing some medical 
interaction with the Brooklyn VAOPC from 1968 to 1970 is 
uninformative about the medical basis for that interaction.  
To the extent it affords any insight, the denial of VA 
hospital treatment tends to show that the veteran sought 
treatment for a reason that was not service-connected or that 
did not require hospitalization.

The medical evidence of a psychiatric nature presented or 
secured since March 1979 either merely presents a current 
diagnosis, or records the veteran's attribution of his 
symptoms to moving to New York in 1970 or to his divorce in 
1985.  None of this provides any evidence linking his current 
psychiatric disorder to service.

In sum, the evidence presented or secured since March 1979 
either duplicates evidence previously of record, reiterates 
statements previously of record, or has no bearing on the 
matter to be decided, which is whether the veteran has a 
psychiatric disorder that was incurred or aggravated in 
service.  The evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (2000).  The claim may not be reopened.  
38 U.S.C.A. §§ 5108; 7105(d) (West 1991).


ORDER

Whereas new and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, the appeal 
is denied.


REMAND

The informal claim of April 1994 that gave rise to the 
instant appeal included the issue of entitlement to service 
connection for bronchitis.  In a letter dated April 28, 1994, 
the RO wrote to the veteran requesting evidence in support of 
the claim.  The letter informed the veteran that if the 
veteran failed to provide evidence within 60 days, VA would 
assume he had none to submit and the decision would rely on 
the evidence of record.  The letter did not say that failure 
to respond constituted an abandonment of the claim.  No 
subsequent rating decision regarding service connection for 
bronchitis is of record.

The veteran's statement of January 1995, which the RO 
construed as a notice of disagreement regarding the 
psychiatric claim, also expressed the veteran's 
dissatisfaction with the RO's failure to decide his claim for 
bronchitis.  Case law provides an expression of 
dissatisfaction with a failure to adjudicate a claim 
constitutes an appeal-initiating NOD regarding the 
unadjudicated issue.  Isenbart v. Brown, 7 Vet. App. 537 
(1995).  Case law also provides that when a NOD initiates an 
appeal, VA must provide the claimant a statement of the case 
(SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  It would 
be antithetical to the function of the SOC in VA claims 
adjudication to issue a SOC on an unadjudicated issue.  
However, the law and regulation providing for an SOC in 
response to receipt of an NOD both authorizes development and 
review of a matter prior to issuing an SOC. 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 19.26 (2000).  The obvious 
remedy in this instance is for the RO to perform all 
appropriate development for a claim for service connection 
for bronchitis, adjudicate the matter, and if the 
adjudication is adverse, construing the NOD as of record, 
issue the SOC.

Accordingly, the case is REMANDED for the following action:

1.  Develop a claim for service 
connection for bronchitis consistent with 
all notification and development required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Adjudicate the claim for service 
connection for chronic bronchitis, and if 
not allowed, provide the appellant and 
his representative a statement of the 
case consistent with the ruling in 
Manlincon v. West, 12 Vet. App. 238 
(1999), providing forms and instructions 
necessary to perfect the appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

